[Cite as Navidea Biopharmaceuticals, Inc. v. Capital Royalty Partners II, L.P., 2021-Ohio-808.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Navidea Biopharmaceuticals, Inc.,                     :

                 Plaintiff-Appellee/                  :
                 Cross-Appellant,                                            No. 19AP-825
                                                      :                  (C.P.C. No. 18CV-3097)
v.
                                                      :              (REGULAR CALENDAR)
Capital Royalty Partners II, L.P. et al.,
                                                      :
                 Defendants-Appellants/
                 Cross-Appellees.                     :




                                            D E C I S I O N

                                      Rendered on March 16, 2021


                 On brief: Barnes & Thornburg LLP, Robert C. Folland, and
                 David J. Dirisamer, for appellee/cross-appellant. Argued:
                 Robert C. Folland.

                 On brief: Ulmer & Berne LLP, Andrew W. Owen and
                 Rachael L. Rodman; Stinson L.L.P., Paul B. Lackey, and
                 Michael P. Aigen, pro hac vice, for appellants/cross-appellees.
                 Argued: Michael P. Aigen.

                   APPEAL from the Franklin County Court of Common Pleas

DORRIAN, P.J.
        {¶ 1} Defendants-appellants/cross-appellees Capital Royalty Partners II, L.P.,
Capital Royalty Partners II (Cayman), L.P., Capital Royalty Partners II – Parallel Fund "A,"
L.P., Parallel Investment Opportunities Partners II, L.P., Capital Royalty Partners II –
Parallel Fund "B" (Cayman), L.P. and Capital Royalty Servicing, LLC ("Capital Royalty")
appeal from a judgment of the Franklin County Court of Common Pleas which granted in
part and denied in part the summary judgment motion of plaintiff-appellee/cross-
appellant, Navidea Biopharmaceuticals, Inc. ("Navidea"), and granted in part and denied
No. 19AP-825                                                                                              2


in part Capital Royalty's motion for summary judgment. Navidea filed a cross-appeal from
both the trial court's August 16, 2018 (motion to dismiss) and its November 27, 2019
(summary judgment motions) decisions. For the following reasons, affirm in part and
reverse in part.
I. Facts and Procedural History
        {¶ 2} Navidea is a biopharmaceutical company located in Dublin, Ohio, and Capital
Royalty are lenders. In May 2015, Capital Royalty loaned Navidea an original principal
amount of $50 million. As security for the loan, Navidea granted Capital Royalty first-
priority liens and security interests in Navidea's property, including bank accounts and
accounts receivable. Pursuant to the loan and security agreements, in the event of a default,
Capital Royalty was granted certain rights, including the right to declare all outstanding
obligations immediately due and payable, to take possession of all collateral without
judicial process, and to direct Navidea's account receivables to be paid directly to Capital
Royalty.
        {¶ 3} In 2016, disputes arose among the parties regarding the amount Navidea
owed Capital Royalty, and alleged tortious actions by Capital Royalty against Navidea and
the rightful ownership of funds held by Cardinal Health 414 LLC ("Cardinal"), who was
Navidea's primary customer. These disputes led to litigation in both Ohio and Texas.
        {¶ 4} On April 7, 2016, Capital Royalty filed a lawsuit against Navidea in the Texas
Harris County district court alleging Navidea was in default of its obligations under the loan
agreement and sought a declaratory judgment that certain default events had occurred.1
Capital Royalty Partners II, L.P. v. Navidea Biopharmaceuticals, Inc., 151st District Court,
Harris Cty. Texas No. 2016-22242 (Dec. 27, 2017) ("Capital Royalty, Texas No. 2016-
22242"). Capital Royalty requested that Cardinal forward all payments it owed to Navidea
to Capital Royalty.
        {¶ 5} On June 16, 2016, Capital Royalty exercised its contractual right under the
loan documents to require U.S. Bank to transfer funds amounting to $4,112,434.17 from a
Navidea account to Capital Royalty. These funds are referred to as the "Swept funds."



1 Macrophage Therapeutics ("Macrophage"), a Delaware corporation, is listed as a defendant in the Texas

action, along with Navidea. Macrophage is a guarantor but not listed in Cardinal's interpleader complaint or
Navidea's complaint filed in Ohio.
No. 19AP-825                                                                                  3


       {¶ 6} Navidea filed counterclaims in the Texas action alleging: (1) aiding and
abetting breach of fiduciary duty, (2) breach of contract, (3) breach of the duty of good faith
and fair dealing, and (4) a declaratory judgment action seeking a declaration that Capital
Royalty improperly applied approximately $4 million collected from Navidea to amounts
not designated under the loan agreement.
       {¶ 7} On February 8, 2017, the Texas court granted partial summary judgment in
favor of Capital Royalty holding that Navidea had committed one or more events of default
under the loan documents and was liable for damages. Navidea filed a motion for
reconsideration. The Texas trial court denied the motion.
       {¶ 8} On June 17, 2016, Cardinal filed an interpleader action in Ohio against
Navidea and Capital Royalty to determine the true recipient of moneys to be paid by
Cardinal under an agreement that Cardinal executed with Navidea and seeking an order
directing Cardinal to pay the proper party. Cardinal Health 414, LLC v. Navidea
Biopharmaceuticals, Inc., Franklin C.P. No. 16CV-5801 ("the first Ohio action"). On
August 26, 2016, Navidea filed an answer and cross-claims against Capital Royalty in the
interpleader action, alleging: (1) defamation, arguing that Capital Royalty falsely told
Cardinal and others that Navidea had defaulted under the loan documents, (2) intentional
interference with contract arguing that Capital Royalty interfered with the contract between
Navidea and Cardinal, and (3) Navidea sought a permanent injunction to allow Navidea to
use the funds Cardinal owed Navidea, including the funds at issue in the interpleader
complaint and preventing Capital Royalty from taking possession of the funds.
       {¶ 9} On September 23, 2016 in the first Ohio action, Capital Royalty filed a motion
to stay or, in the alternative, a motion to dismiss Navidea's cross-claims for injunctive relief
and damages because of the pending Texas action. On November 21, 2016, the Ohio trial
court granted leave for Navidea to file an amended cross-claim for injunctive relief and
damages, which it filed on December 1, 2016, alleging defamation, interference with
contract, abuse of process, and sought a permanent injunction preventing Capital Royalty
from taking possession of the funds Cardinal owed Navidea. On January 24, 2017, the Ohio
trial court denied Capital Royalty's motion to stay or, in the alternative, motion to dismiss.
       {¶ 10} Navidea, Capital Royalty, and Cardinal participated in negotiations with the
Ohio trial court judge and reached an agreement, and the parties reduced their settlement
No. 19AP-825                                                                                               4


to writing in a document titled Global Settlement Agreement (the "Agreement"),2 signed
March 3, 2017. As part of the Agreement: (1) Navidea, Capital Royalty, and Cardinal agreed
to dismiss the claims in the first Ohio action with prejudice (section 1.5(a)), (2) dismiss the
counterclaims in the Texas action with prejudice (section 2.1); however, Navidea retained
the right to assert any claims and defenses to prove it only owed $47 million, not the $66
million as alleged by Capital Royalty (section 2.1), (3) Capital Royalty would release the
liens on Navidea's property and each party would obtain a letter of credit to cover the final
judgment (sections 1.4 and 2.1), and (4) Navidea agreed to pay Capital Royalty an amount
to be determined by the Texas court but not less than $47 million and not more than $66
million with $59 million to be paid immediately after an asset sale to Cardinal by Navidea
before March 10, 2017 (section 1.2). The Texas court was to determine the amount due
pursuant to the underlying loan, any fees and other associated costs, and the Texas court
would have exclusive jurisdiction over all matters regarding those issues and any issues
regarding the letters of credit each party had to obtain.
        {¶ 11} The Agreement provided in section 2.1 regarding the parties' litigation in
Texas ("Lender" is Capital Royalty and "Company" is Navidea) as follows:
                The Company and Lenders shall continue to litigate, in the
                Texas Court as part of the Texas Action, the Lenders' claims
                against the Company arising under the Loan Documents and
                the Company's defenses and affirmative defenses thereto, (the
                "Texas Claims"), provided, however, that (a) the Company
                shall withdraw its counterclaims against the Agent [CRG
                Servicing LLC] and the Lenders in the Texas Action by filing,
                on the Closing Date, a Notice of Nonsuit With Prejudice,
                substantially in the form of Exhibit 2.1(a) hereto, with the
                Texas Court in the Texas Action and (b) the Company hereby
                agrees not to assert in the future such (or similar)
                counterclaims against the Agent and/or the Lenders and/or
                their affiliates in the Texas Action. For avoidance of doubt,
                the Texas Claims shall include all defenses and affirmative
                defenses, whether contractual or extra-contractual,
                (including, without limitation, rights of setoff and offset) to
                the causes of action pled by the Lenders in the Texas Action
                (collectively, "Defenses"), provided that the Defenses are
                permitted by New York law, in a manner consistent with the

2The parties use both the terms mediation and settlement negotiations (herein referred to as "negotiations").
Regardless of the term, the parties spent nine hours negotiating in front of the Ohio trial court judge which
resulted in the Agreement.
No. 19AP-825                                                                                                      5


                 mediation transcript, dated February 22, 2017, Case No.
                 16CV-5801, a copy of which is attached hereto as Exhibit
                 2.1(b). The Texas Court shall adjudicate the Texas Claims to
                 determine the final amount of the Obligations owed by the
                 Company to the Lenders under the Loan Documents (the
                 "Final Obligation Amount"), provided, that the Final
                 Obligation Amount shall in no event be less than $47,000,000
                 (the "Obligation Minimum") or more than $66,000,000
                 (the "Obligation Maximum"), with each such amount net
                 of any amounts received by the Lenders on or prior to receipt
                 of the Deposit Amount, and (1) provided however, that the
                 Company retains, among other rights, the right to assert that
                 all offsets, payments and credits have not been allowed,
                 including without limitation, the credit due for the U.S. Bank
                 funds previously taken by Lenders and (2) provided further,
                 that the Texas Court's decision shall be final and non-
                 appealable and not subject to reconsideration, and shall be
                 binding on all of the Parties to this Agreement. In furtherance
                 thereof, the Lenders and the Company shall notify the Texas
                 Court of this Agreement.

(Emphasis sic.)
        {¶ 12} The parties agreed the Texas court would apply New York law. Further, the
Agreement provided that the Texas court action was not appealable. "[T]he Texas Court's
decision shall be final and non-appealable and not subject to reconsideration, and shall be
binding on all of the Parties to this Agreement." (Agreement at section 2.1.)
        {¶ 13} The Agreement addressed the Cardinal letter of credit in section 2.3 and
provided that Cardinal shall provide a letter of credit in an amount equal to $7,153,000.3 If




3 In W. Sur. Co. v. N. Valley Bank, 5th Dist. No. CT2004-0049, 2005-Ohio-3453, ¶ 15, the court discussed a
letter of credit as follows: "A letter of credit is a specialized commercial document arising from an agreement
between a bank and its customer. Carnegie Fin. Corp. v. Akron Nat. Bank & Trust Co. (1976), 49 Ohio App.2d
321, 327, 361 N.E.2d 504. Letters of credit are unique commercial instruments and are governed by their own
unique rules. Nassar v. Florida Fleet Sales, Inc., (S.D.N.Y.1999), 79 F.Supp.2d 284, 291-292, citing Mutual
Export Corp. v. Westpac Banking Corp., (C.A.2, 1993), 983 F.2d 420, 423. 'Originally conceived as a means
of facilitating international sales of goods, the letter of credit has recently come to serve a variety of purposes,
such as ensuring the payment of construction loans, guaranteeing the performance of obligations, and
supporting the issuance of commercial paper. * * * The letter of credit facilitates the underlying transaction
both by substituting the known and secure credit of the issuer, such as a bank, for the unknown and perhaps
risky credit of the other party to the underlying transaction, and by ensuring payment "up front," thereby
shifting the burden of litigation to the dissatisfied purchaser of the goods or services.' In re Guy C. Long, Inc.
74 B.R. 939, 943, Insurance Company of North America v. Heritage Bank, N.A., (C.A.3, 1979), 595 F.2d 171,
173 (Footnote omitted.)"
No. 19AP-825                                                                                                6


the Texas court determined the final obligation was more than $59 million and if Navidea
failed to pay the full amount of the required payment to Capital Royalty within five days of
the Texas court's determination, then Capital Royalty was entitled to draw on the Cardinal
letter of credit in an amount equal to the difference between $59 million and the final
obligation amount, plus the actual out-of-pocket costs incurred by Capital Royalty in
procuring the letter of credit, but less any partial payment made by Navidea toward the
required payment. As will be explained in more detail below, Capital Royalty sent Navidea
a letter on January 16, 2018 stating it was going to draw on the entire amount of the
Cardinal letter of credit of $7,153,000.
        {¶ 14} On March 6, 2017, the parties filed a stipulated notice of voluntary dismissal
with prejudice of the first Ohio action.
        {¶ 15} In December 2017, the Texas court held a trial and rendered a final judgment
for Capital Royalty on December 27, 2017, finding that since Navidea defaulted under the
loan agreement as previously determined, Capital Royalty was entitled to $66 million. The
Texas trial court order stated: " 'To be clear, though, this judgment requires Defendants
"Navidea" to pay an additional Seven Million Dollars ($7,000,000.00) in new money on
top of the Fifty Nine Million Dollars that "Navidea" has already paid pursuant to the 2017
settlement agreement entered into prior to the commencement of the trial of this case.' "
In re Navidea Biopharmaceuticals, Inc., 14th Dist. Court of Appeals of Texas No. 14-18-
00036-CV (Mar. 8, 2018) ("In re Navidea, Texas No. 14-18-00036-CV"), quoting Capital
Royalty, Texas No. 2016-22242.
        {¶ 16} Navidea filed a letter and emergency motion to stay execution, arguing the
Texas trial court should correct its mathematical errors and reduce the judgment in order
to account for Capital Royalty's receipt of the Swept funds. Navidea also filed a motion to
correct the judgment in which it argued the trial court should correct the mathematical
errors in its judgment to reduce the amount of money owed to Capital Royalty from $7
million to approximately $2 million (reducing the Swept funds from the amount Navidea
owed). Navidea Biopharmaceuticals, Inc. v. Capital Royalty Partners II, L.P., 14th Dist.


R.C. 1305.01(A)(10) defines a letter of credit as "a definite undertaking that satisfies the requirements of
section 1305.03 of the Revised Code by an issuer to a beneficiary at the request or for the account of an
applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary
presentation by payment or delivery of an item of value."
No. 19AP-825                                                                              7


Court of Appeals of Texas No. 14-18-00225-CV (July 16, 2019) ("Navidea
Biopharmaceuticals, Texas No. 14-18-00225-CV").
       {¶ 17} On January 3, 2018, the Texas trial court granted a stay and signed the
following order:
              After reviewing the pleadings on file and any arguments of
              counsel, the Court hereby stays the execution of its Judgment
              which would otherwise be immediately collectible and
              executable through 5 p.m. Houston time on Wednesday,
              January 10, 2018. The Court will either enter an amended
              Judgment and Findings and Conclusions by that time, or not.
              No additional filings will be considered, and no additional
              hearings will be held.

In re Navidea, Texas No. 14-18-00036-CV, quoting Capital Royalty, Texas No. 2016-
22242.
       {¶ 18} On January 10, 2018, the Texas trial court filed first amended final judgment,
which stated in part:
              IT IS ORDERED, ADJUDGED, AND DECREED that
              Plaintiffs recover from Defendants the amount of $7,000,000
              in damages, which is new money, in addition to the
              $59,000,000 previously paid to Plaintiffs pursuant to the
              high-low settlement agreement in this case.

              IT IS FURTHER ORDERED that the Plaintiffs recover from
              Defendants post-judgment interest at the rate of 5% per
              annum from the date of this Amended Final Judgment.

              The Court Orders, Adjudges, and Decrees that this Amended
              Final Judgment replaces the Final Judgment signed on
              December 27, 2017, and this Amended Final Judgment
              disposes of all claims, all defenses, and all parties.

              It is further ORDERED that no additional filing or motions or
              corrections will be accepted by the Court pursuant to the plain
              language of the Parties' agreements. Further, the Court will
              not hold any additional hearings in this case.

(Emphasis sic.) In re Navidea, Texas No. 14-18-00036-CV, quoting Capital Royalty,
Texas No. 2016-22242.
       {¶ 19} Thus, the Texas court determined that Navidea had already paid $59 million
when the Agreement was reached and ordered Navidea to pay Capital Royalty "an
No. 19AP-825                                                                                                  8


additional $7,000,000.00 in new money on top of the $59,000,000.00 [Navidea has]
already paid in under the settlement agreement in this case." Capital Royalty, Texas No.
2016-22242, First Amended Findings of Fact and Conclusions of Law at ¶ 100.
        {¶ 20} On January 16, 2018, Navidea then filed an emergency motion to set
supersedeas bond and to modify the judgment, arguing the Texas trial court failed to
expressly account for the Swept funds. The Texas trial court held a hearing on the bond
amount.4
        {¶ 21} At the hearing, Navidea argued the following:
                 Judge, this is a 4.112 million-dollar issue involving the swept
                 funds that were at issue during the trial.

                 As you know, there was a high-low in the settlement between
                 59 and 66 million. 59 had already been paid, as well as 4.112
                 in swept funds.

                 The damages model that [Capital Royalty] put forward in
                 Exhibit 126 gave credit for the 4.112 in swept funds. Your
                 judgment states that it will be 59 million plus 7 million in
                 damages. Which we believe takes into account the 4.112 in
                 swept funds and that the remaining obligation is 2 million
                 plus.

                 But there is a 7 million-dollar letter of credit outstanding.
                 [Capital Royalty] have stated their intent to execute on the
                 entire $7 million on the letter of credit despite the prior
                 payment of $4.112 million. That is the reason that we filed the
                 emergency motions. That is what we are trying to stop from
                 happening. And that is what we need clarification on because
                 there is a disagreement between the two sides as to that issue.

(Capital Royalty, Texas No. 2016-22242 Mar. 26, 2018 Tr. at 5-6.)
        {¶ 22} Capital Royalty argued the following:
                 Now they're here trying to argue that you made a mistake,
                 which they're barred from doing. So instead they're taking a

4 In the decision based on an appeal from the Texas trial court setting a bond, the appellate court stated the
trial court held a hearing on the bond pursuant to Texas procedure and quoted the trial court from the hearing.
Navidea Biopharmaceuticals, Texas No. 14-18-00225-CV. Apparently, the Texas trial court initially refused
to hold a hearing because the 14th Dist. Court of Appeals of Texas granted in part Navidea's petition for a writ
of mandamus claiming that the district court failed to set a supersedeas bond. The appellate court found the
trial court had abused its discretion in failing to set a supersedeas bond and that Navidea did not have an
adequate remedy on appeal and conditionally granted the writ to direct the trial court to set the supersedeas
bond amount. See In re Navidea, Texas No. 14-18-00036-CV.
No. 19AP-825                                                                                9


             position that there is now a cap on total recovery, the total
             amount of money that we can get in this relationship, as
             opposed to what the cap really is was a cap on trial. What they
             fail to tell you is that at the time of the settlement agreement,
             including the 59 million-dollar payment, we had received $71
             million.

             So if there truly was a 66 million-dollar cap on our total
             recovery as opposed to what you were doing at trial, there
             never would have been a trial because the minute we received
             the 59 million, we would have had to give them 5 million back.

             ***

             Everyone knows that this case was a cap on the trial, which
             was in addition to all the other money we received.

(Capital Royalty, Texas No. 2016-22242 Mar. 26, 2018 Tr. at 7-8.)
      {¶ 23} The Texas trial court rejected Navidea's argument, stating:
             The answer is that it is not in excess of what the Court
             intended to issue. The Court meant what it said, $7 million
             new money, period. That's what the judgment says. That's
             what it means. That's what the evidence was at trial.

(Capital Royalty, Texas No. 2016-22242 Mar. 26, 2018 Tr. at 11.)
      {¶ 24} After the court's ruling, Navidea asked a question for clarification, as follows:
             Where in the findings of fact and conclusions of law was the
             swept - - were the swept funds dealt with?

             THE COURT: They were dealt with in that you had - - I'm
             persuaded by their argument, among other things, that this
             was a settlement agreement to pay $59 million in with a high-
             low of 49 million and 66 million and the evidence sufficiently
             demonstrated that they're entitled to an additional $7 million
             and that the swept funds were just as easily contemplated in
             the 59 million.

(Capital Royalty, Texas No. 2016-22242 Mar. 26, 2018 Tr. at 12.)
      {¶ 25} The Texas trial court ordered Navidea to file a cash bond of $7,717,500 if
Navidea was going to appeal. Id.
      {¶ 26} Navidea filed an appeal arguing the trial court erred by awarding the Swept
funds as damages to Capital Royalty which resulted in a double recovery. Capital Royalty
No. 19AP-825                                                                               10


argued that Navidea's appeal was barred because the parties waived their appeal rights in
the Agreement and, thus, Navidea's appeal should be dismissed. Navidea responded that
it only waived its right to appeal the trial court's determination of the final obligation
amount and not the calculation of damages that included a gross mistake or absurd result.
       {¶ 27} While the appeal in Texas was pending, on April 12, 2018, Navidea filed this
action in Ohio in Franklin C.P. No. 18CV-3097 ("second Ohio action") and then amended
the complaint on May 22, 2018 alleging fraudulent inducement and fraudulent
misrepresentation, breach of contract, conversion, unjust enrichment, civil conspiracy,
tortious disclosure of confidential information, professional negligence, and breach of
confidence. Navidea's contentions were that Capital Royalty had collected more than the
$66 million cap on damages as the result of Capital Royalty collecting $4,112,434.17 from
U.S. Bank on June 28, 2016, the Swept funds, and Capital Royalty's draw on the Cardinal
letter of credit valued at $7,153,000.00 in addition to the $59 million payment Navidea
made pursuant to the Agreement. Section 4.3 of the Agreement provided: "Nothing in the
foregoing releases shall preclude a Party or Parties from seeking to enforce the terms of this
Agreement."
       {¶ 28} While the Texas appeal and the second Ohio action were pending, on
April 27, 2018, the Texas trial court held a temporary injunction hearing on an anti-suit
injunction request filed by Capital Royalty requesting the trial court enforce its judgment
and prevent Navidea from proceeding with the Ohio lawsuits. The Texas trial court denied
the anti-suit injunction, stating as follows:
              In the Court's opinion, as I understand the claims in Ohio,
              they seem to me to be quite a reach. To suggest that the fraud
              - - the alleged fraud having to do with representations about
              affirmative defenses and whether they can be pursued here,
              and which ones, is not extrinsic.

              It is completely intrinsic in that the written agreement that
              this Court was trying a case about expressly talked about your
              ability to assert affirmative defenses.

              And as I indicated earlier, I won't go through that in any detail,
              but as I indicated, the agreement was construed at Navidea's
              request, both sides' request, really, about whether the
              affirmative defenses could be asserted. And then ultimately
No. 19AP-825                                                                              11


              there was cross motions for summary judgment about which
              affirmative defenses had any merit.

              So we fully litigated the issue of affirmative defenses. And they
              were tried, the ones that survived summary judgment.

              So to say that that is somehow fraud in the inducement when
              it's expressly in the wording of the operative agreement, or
              breach of contract, to me seems rather meritless. And it begs
              the question, given that you-all had waived your appeal, that
              what did we spend all of 2017 doing here and why did we
              bother?

              Of course, this extrinsic fraud and breach of contract claim are
              just another bite at the apple. You're accusing them of double-
              dipping something that we fully litigated, and then had a
              hearing about and cross motions. And then another hearing
              about the amount of the supersedeas bond.

              But I think that in light of the hearing that recently took place
              in Ohio and Judge -- is it Serrott, am I saying that right --
              Judge Serrott's preliminary finding of jurisdiction and express
              request on the record that this Court defer to him, essentially,
              out of a sense of comity and collegiality, I will allow him to
              proceed further with this case.

              And I'm confident that he'll be able to see exactly what I see.
              Perhaps the procedural vehicle will be different. But I -- and
              I'm very close to granting an anti-suit injunction here, but at
              this point I don't think it's appropriate.

(Capital Royalty, Texas No. 2016-22242 Apr. 27, 2018 Tr. at 26-27.)
       {¶ 29} In the second Ohio action, Capital Royalty filed a motion to dismiss which the
trial court granted in part on August 16, 2018. The Ohio trial court determined it had
jurisdiction over the parties and Franklin County was the proper venue to determine all
issues related to the Agreement because the trial court retained jurisdiction to enforce the
Agreement during the negotiations.
       {¶ 30} The Ohio trial court determined it had retained jurisdiction to enforce the
Agreement based on the judge's statements during the negotiations that occurred in 2017,
resulting in the Agreement, as follows:
              THE COURT: In Ohio, anything on the record is enforceable
              as a contract. I can enforce it. We've reached an agreement. I
No. 19AP-825                                                                       12


              can enforce this. Again, everything else is going to Texas. If
              you have problems with documents, which I hope that you
              won't, because I have been involved enough. We all agree?
              Okay.

(First Ohio action Feb. 22, 2017 Tr. at 18-19.)
       {¶ 31} The parties incorporated the transcript of the negotiations into the
Agreement in section 7.6, which provides:
              Entire Agreement. This Agreement and the exhibits attached
              hereto constitutes the entire agreement among the Parties
              with respect to the matters covered hereby and supersedes all
              previous written, oral or implied understandings among the
              Parties with respect to such matters. The Recitals set forth in
              the beginning of this Agreement are incorporated herein.

(The transcript of the negotiations was attached as Exhibit 2.1(b).)
       {¶ 32} The Ohio trial judge further stated on the record during the negotiation
proceedings as follows:
              The dispute in this case will be resolved in Texas regarding the
              underlying loan and what's owed, what fees are due, what
              attorney fees and other associated costs will be litigated in
              Texas. Texas will have exclusive jurisdiction over all matters
              regarding these issues.

              The position of Navidea is that they owe 47 million dollars.
              The position of [Capital Royalty] is that they're owed * * *.

              * * * 66 million dollars. There's a difference of 47 versus 66
              million. The 59 million dollars will be paid directly to [Capital
              Royalty]. It will be litigated in Texas before the judge that it's
              currently set in front of with no appeal. That's a final decision.
              Whatever the decision is, the judge will take testimony,
              however they decide to hear that, in Texas. The Texas court
              will decide that issue.

              The parameters are, do we owe 47 million, or do we owe 66
              million? There's a difference, obviously, of 12 million dollars
              on the one side that potentially Navidea could recoup. It's my
              understanding that [Capital Royalty] will obtain a letter of
              credit for that 12 million dollars. The cost of that letter of
              credit, we'll go through in a moment.

              On the other side, there's a risk of a difference of seven million
              dollars. Navidea will obtain a letter of credit at its cost, or
No. 19AP-825                                                                       13


              Cardinal will. One way or another, there will be a letter of
              credit.

              The costs of those letters of credit will be allocated in Texas,
              depending on the following: The prevailing party, or winning
              party, whatever you want to call the party, will be defined as
              anybody -- if [Capital Royalty] obtains a judgment of 59
              million dollars and one penny, they are deemed to be the
              prevailing party with regard to the costs of the letter of credit.
              If it's $58,999,999.99, then Navidea is deemed the prevailing
              party, and [Capital Royalty] will pay the costs of that letter of
              credit.

              So the litigation in Texas -- the cross-claims here are
              dismissed. So the amount in controversy is from 47 to 66 with
              payment guaranteed as I've outlined.

              ***

              Any dispute involving the letters of credit will be determined
              by the Texas court.

(Feb. 22, 2017 Tr. at 5-7.)
       {¶ 33} The parties and the trial judge continued:
              [Navidea's counsel]: * * * [T]he 59 million dollars will be paid
              with 47 million dollars from the Cardinal sale, five million
              dollars from the Merrill Lynch account, which is currently in
              a Merrill Lynch account.

              ***

              THE COURT: Let me correct that. All right. So 59 million
              dollars is being paid at closing to [Capital Royalty], and then
              [Capital Royalty] is going to release all their liens. You're free
              to have your five million dollar account. They're going to
              retain the money that was swept. Let's make that clear. Go
              ahead.

              [Navidea's counsel]: Well, they're going to retain the money
              that's swept, but we reserve the right to argue that that should
              be credited back to us along with all the other arguments that
              we have down there.

              THE COURT: You can make an affirmative defense out of
              what would be your cross-claims down in Texas.
No. 19AP-825                                                                          14


              [Navidea's counsel]: Yes. In addition, Your Honor, just to
              make it clear, we don't release any claims or defenses in Texas,
              but whatever claims and defenses we have will be subject to
              the parameters, which is 47 million to 66 million.

              THE COURT: Well, it's my understanding, again, that there's
              going to be a release in the sense of, this is it, those are the
              parameters. You aren't going to be pursuing damages other
              than an offset, for lack of a better term, within these
              parameters to figure out who the winner is below 59 million
              or above 59.

              [Navidea's counsel]: So we have all our claims and defenses
              intact. We can't go below 47 or above 66.

              [Capital Royalty's counsel]: Our position is that the nature of
              this dispute deals with dismissal of prejudice of everything
              here in Ohio and otherwise releases your counterclaims in
              Texas subject to your rights to otherwise assert affirmative
              defenses in connection with the dispute, which is how much is
              really owed.

              THE COURT: Correct. That's my understanding, and that's
              what we have been dealing with. In other words, you can go
              down there and say, "Listen, here's why we only owe them 47
              million dollars, you know. We only owe them 47 million
              dollars because they preemptively filed an action and seized
              accounts. We really weren't in material default." But you can't
              obtain a judgment against them as somehow collectable. [sic.]
              We're within these parameters.

(Feb. 22, 2017 Tr. at 9-12.)
       {¶ 34} Thus, the Ohio trial court denied the motion to dismiss regarding the three
claims related to the Agreement, breach of contract, conversion, and unjust enrichment
claims. The trial court found:
              This Court retained jurisdiction to enforce the settlement
              agreement but agreed all other issues regarding the amount
              owed and litigation of all defenses and other factual matters
              concerning the loan were to be decided by the Texas Court
              before Judge Englehart. Plaintiff complains that Defendants
              allegedly misrepresented the settlement agreement to the
              Texas Court preventing it from presenting all its defenses.
              Whether or not this claim has merit is irrelevant. Those issues
              were before the Texas Court and that Court was the exclusive
No. 19AP-825                                                                            15


               forum to determine what evidence and defenses were
               relevant.

(Second Ohio action Aug. 16, 2018 Order and Entry at 1-2.) The trial court dismissed
Navidea's claims regarding fraudulent inducement and fraudulent misrepresentation, civil
conspiracy, tortious disclosure of confidential information, professional negligence, and
breach of confidence on grounds that: (1) the court lacked jurisdiction over these claims,
(2) improper venue, (3) litigation immunity, and (4) failure to plead the fraud claims with
particularity and specificity.
       {¶ 35} On August 27, 2018, Capital Royalty filed a petition seeking a writ of
prohibition against the Ohio trial court judge in the Supreme Court of Ohio. State ex rel.
Capital Royalty Partners II, L.P. v. Serrott, 01/23/2019 Case Announcements, 2019-Ohio-
169. Navidea filed a motion to intervene which was granted. Judge Serrott filed a motion
to dismiss arguing the trial court had subject-matter jurisdiction and that Capital Royalty
had an adequate remedy in the ordinary course of law through an appeal. The Supreme
Court granted the motion to dismiss and dismissed Capital Royalty's petition for a writ of
prohibition.
       {¶ 36} While the Texas appeal and the petition seeking a writ of prohibition were
pending, on January 31, 2019, Navidea filed a motion for enforcement of the Agreement to
require Capital Royalty to provide for the extension or replacement of the letter of credit
arguing that the Ohio trial court had the power to interpret and enforce the parties'
Agreement and should require that the letter of credit be extended or replaced pending the
final adjudication of the amount Navidea owes to Capital Royalty.
       {¶ 37} On February 15, 2019, the Ohio trial court held a hearing in the second Ohio
action on Navidea and Capital Royalty's motions to compel discovery, and Navidea's
motion for enforcement of the Agreement for the extension or replacement of the letter of
credit. The trial court stated the following during the hearing:
               JUDGE SERROTT: All right. So [Navidea's counsel], what am
               I supposed to do if I rule in your favor, which I doubt if I do
               before this Texas litigation's done, if the Texas Court of
               Appeals decides this exact issue because the exact issue that
               you're arguing to me is in front of the Texas Court of Appeals?

               [Navidea's counsel]: I don't think that's accurate, Your Honor.
No. 19AP-825                                                                   16


           JUDGE SERROTT: Well, I read your briefs, and you outlined
           why you think they were overpaid, and it's the same argument
           you're making up here.

           [Navidea's counsel]: Well, it's different in this sense, Your
           Honor. The issue in Texas is whether or not the judge erred
           and permitting an overpayment or, in fact, did he even order
           an overpayment, which, you know, is an entirely different
           question. What does it mean when he says, you know, seven
           million of new money? But the fact of the matter is even if he
           did make a ruling such as that, it would still be a violation of
           the settlement agreement to collect more than was permitted
           under the settlement agreement. So, in fact, it is possible that
           there could be a ruling in Texas saying this is what the court
           ruled, you waived your appeal rights, we're sorry, it may have
           been a mistake, but, you know, too bad. And in the same
           respect, we could be entitled to a payment here either under
           theory of breach of settlement agreement, under the theory
           of- -

           JUDGE SERROTT: How wouldn't that be inconsistent with
           the ruling down there? That's what concerns me. You know,
           listen, I haven't looked at everything in detail and it'll all be
           flushed out, assuming this case goes forward.

           ***

           So I think he should have accounted for those funds. Again, I
           haven't decided the matter completely and I know there's all
           kinds of issues about the interest and et cetera, et cetera, but
           all that argument was made down there, and, you know, that
           issue's on appeal. It's the exact same issue on appeal. And if
           you can't convince the judge in Texas and you can't convince
           the Court of Appeals but you convince me, you're going to
           have inconsistent judgments.

           [Navidea's counsel]: Well, I would submit to Your Honor that
           that, in fact, is not the case, and I would also say that, you
           know, at the status we are now with respect to taking of
           discovery, we don't necessarily even have to get to that issue.
           Likewise, there's been a motion to dismiss that's been filed
           which you've already ruled on.

           Speaking to the fact that to the extent they didn't account for
           the four million dollars, it would be a breach of the settlement
           agreement, and given that, we're entitled to take discovery
           'cause, ultimately, we can't prove our case until we've taken
No. 19AP-825                                                                               17


              the discovery and found out information, so that's really what
              we're here today on.

              JUDGE SERROTT: I understand.

              [Navidea's counsel]: We're not here today on jurisdictional
              issues.

              JUDGE SERROTT: Well, I'm thinking about it, okay?

              [Navidea's counsel]: Yeah.

              JUDGE SERROTT: I understand. I've read through
              everything and I'm going to rule on the motions today, but I
              am concerned about, you know, inconsistent judgments, I'm
              concerned about the full faith in credit, and, you know, that's
              what I'm concerned about because the exact issue is on
              appeal. I do understand the argument that they could say,
              listen, you waived your right to appeal.

              ***

              JUDGE SERROTT: All right. Well, we can deal with the
              motions today, but I want you to know I am concerned about
              that issue. And, you know, I ruled on the motion to dismiss
              'cause I didn't think it was proper to dismiss it at that point
              and the supreme court, all they said in their ruling was, listen,
              they didn't patently lack jurisdiction. There's no other
              commentary about all the legal issues that they still have that
              they can appeal depending on how I rule regarding full faith
              in credit, is this the right venue and all those other issues. So
              all the supreme court did is say, listen, you didn't patently lack
              jurisdiction because jurisdiction was reserved.

(Feb. 15, 2019 Tr. at 7-11.)
       {¶ 38} On the same day as the hearing, February 15, 2019, the Ohio trial court
granted in part and denied in part each party's motion to compel regarding discovery but
denied attorney fees. The trial court denied Navidea's motion for enforcement of the
Agreement, finding the Texas court retained jurisdiction over the letters of credit and, thus,
the Ohio court had no ability to issue an order extending the letters of credit. "Any dispute
involving the letters of credit will be determined by the Texas court." (Feb. 22, 2017 Tr. at
7.)
No. 19AP-825                                                                                 18


       {¶ 39} On July 16, 2019, the Texas Fourteenth Court of Appeals rendered a decision
in Navidea's appeal. Navidea argued on appeal that the Texas trial court improperly
calculated damages owed to Capital Royalty because it did not account for the Swept funds
in the final judgment which resulted in a double recovery for Capital Royalty. The Texas
appellate court held that the waiver of appeal was not limited to the trial court's
determination of the final obligation amount but applied to the entirety of the adjudication
of the Texas claims. As to the Texas claims, the appellate court found that Navidea agreed
to:
              [N]onsuit its counterclaims but retained the right to assert "all
              defenses and affirmative defenses" to those claims, including
              "the credit due for the U.S. Bank funds previously taken by
              Lenders[,]" [Capital Royalty] i.e., the swept funds that are the
              subject of this appeal. The Texas Court is then directed to
              "adjudicate the Texas claims" to "determine" the Final
              Obligation Amount "net of any amounts received by the
              Lenders on or prior to receipt of the [$59 million Navidea paid
              under the settlement agreement]" to reach its "decision."

(Emphasis sic.) Navidea Biopharmaceuticals, Texas No. 14-18-00225-CV, quoting the
Agreement.
       {¶ 40} The Texas appellate court concluded that "the only fair reading of the
reference to the 'Texas Court's decision' is that it refers to the trial court's adjudication of
the Texas Claims, which encompasses the determination of the Final Obligation Amount
'net of' (i.e., minus) any amounts [Capital Royalty] received before Navidea's payment of
the $59 million, subject to Navidea's right to assert a credit due for the Swept funds and
other defenses." Navidea Biopharmaceuticals, Texas No. 14-18-00225-CV. The appellate
court found the trial court's amended final judgment was the decision that is final and non-
appealable. Thus, the appellate court concluded Navidea waived its right to appeal the trial
court's judgment in the parties' Agreement. The court also found that Navidea failed to
demonstrate the trial court committed a gross mistake because the record reflected that the
court's judgment fully effectuated the parties' Agreement. The court dismissed the appeal.
Navidea Biopharmaceuticals, Texas No. 14-18-00225-CV.
       {¶ 41} In the second Ohio action, both parties sought summary judgment on the
breach of contract, conversion, and unjust enrichment claims.            In a decision dated
November 27, 2019, the trial court in the second Ohio action granted in part and denied in
No. 19AP-825                                                                                                19


part Navidea's summary judgment motion and granted in part and denied in part, Capital
Royalty's motion for summary judgment. In the decision, the trial court stated, "Further,
regarding jurisdiction, Judge Serrott stated '[i]n Ohio, anything on the record is enforceable
as a contract. I can enforce it. We've reached an agreement. I can enforce this [Agreement]
* * * everything else is going to Texas.' " (Nov. 27, 2019 Decision at 2-3, quoting Feb. 22,
2017 Tr. at 18.) The trial court found Capital Royalty had the right to take the Cardinal
draw but that its retention of those funds put Capital Royalty's recovery in excess of the $66
million cap because it already had recovered the Swept funds and found that Navidea was
entitled to summary judgment on its breach of contract claim. However, Navidea's
conversion and unjust enrichment claims were alternate theories of recovery to its breach
of contract claim and, therefore, the Ohio trial court denied these claims.5 Thus, the trial
court granted Navidea's motion for summary judgment regarding its breach of contract
claim regarding the Swept funds and the Cardinal letter of credit draw and interest but
denied Navidea's motion for summary judgment regarding its conversion, unjust
enrichment sanctions, punitive damages, and attorney fees. The trial court denied Capital
Royalty's motion for summary judgment pertaining to the court's jurisdiction to enforce the
Agreement, its breach of contract claim regarding the Swept funds and Cardinal letter of
credit draw but granted Capital Royalty's motion for summary judgment regarding
Navidea's conversion, unjust enrichment claims, sanctions, punitive damages, and attorney
fees.
        {¶ 42} Capital Royalty filed a notice of appeal and Navidea filed a cross-appeal.
These appeals are presently before us.
II. Assignments of Error
A. Capital Royalty's Appeal
        {¶ 43} Capital Royalty assigned the following four assignments of error for our
review:
                 [I.] The Ohio trial court committed reversible error under the
                 Full Faith and Credit Clause of the United States Constitution
                 and well-settled Ohio common law by rendering a judgment
                 that constitutes an impermissible collateral attack on the valid
                 judgment of another state court.

5The trial court stated that these claims were "dismissed" on pages 18-19 of its decision but denied the motion
for summary judgment regarding these claims. (See Nov. 27, 2019 Decision.)
No. 19AP-825                                                                            20



             [II.] The Ohio trial court committed reversible error by
             rendering a judgment that violates the enforceable forum
             selection clause that the business entities involved in this
             dispute incorporated into their fully integrated contractual
             agreement to resolve the disputes among them.

             [III.] Even if the Ohio trial court properly considered the
             merits of Navidea's breach of contract claim (which it did not),
             the undisputed material facts do not support the Ohio trial
             court's holding on that claim.

             [IV.] Even if the Ohio trial court properly held that Navidea
             was entitled to judgment on its breach of contract claim
             (which it was not), the Ohio trial court improperly applied the
             wrong state's statutory interest rate to the amount of the
             judgment.

B. Navidea's Cross-Appeal
      {¶ 44} Navidea asserted in its cross-appeal the following five assignments of error:
             [I.] The Trial Court erred in granting the Motion to Dismiss as
             to * * * Navidea Biopharmaceuticals, Inc.'s ("Navidea") tort
             claims on the basis that it lacked jurisdiction over those claims
             and/or that it was an improper venue for those claims.

             [II.] The Trial Court erred in granting the Motion to Dismiss
             as to Navidea's tort claims on the basis of litigation immunity.

             [III.] The Trial Court erred in granting the Motion to Dismiss
             as to Navidea's tort claims on the basis of a failure to plead the
             fraud claims with particularity and specificity.

             [IV.] The Trial Court erred in granting Defendants-
             Appellants' Motion for Summary Judgment as to Navidea's
             conversion claim and in not awarding Navidea punitive
             damages.

             [V.] The Trial Court erred in finding that Navidea was not
             entitled to recover its attorney fees on its breach of contract
             claim.

III. Analysis
      {¶ 45} The trial court granted partial summary judgment for each of the parties. We
review de novo a trial court decision granting summary judgment. Capella III, LLC v.
No. 19AP-825                                                                                21


Wilcox, 190 Ohio App.3d 133, 2010-Ohio-4746, ¶ 16 (10th Dist.), citing Andersen v.
Highland House Co., 93 Ohio St.3d 547, 548 (2001). "[D]e novo appellate review means
that the court of appeals independently reviews the record and affords no deference to the
trial court's decision." (Internal quotations and citations omitted.) Holt v. State, 10th Dist.
No. 10AP-214, 2010-Ohio-6529, ¶ 9. Summary judgment is appropriate where "the moving
party demonstrates that: (1) there is no genuine issue of material fact, (2) the moving party
is entitled to judgment as a matter of law, and (3) reasonable minds can come to but one
conclusion and that conclusion is adverse to the party against whom the motion for
summary judgment is made." Capella III at ¶ 16, citing Gilbert v. Summit Cty., 104 Ohio
St.3d 660, 2004-Ohio-7108, ¶ 6. The court must resolve all doubts and construe the
evidence in favor of the non-moving party when ruling on a motion for summary judgment.
Pilz v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 04AP-240, 2004-Ohio-4040, ¶ 8.
       {¶ 46} Navidea filed this action (second Ohio action) claiming, among other things,
breach of contract on grounds that Capital Royalty breached the Agreement by collecting
$70,265,434.17, which is in excess of the $66 million limit permitted by the Agreement.
Navidea asserts the overpayment is the result of Capital Royalty collecting $4,112,434.17
from U.S. Bank on June 28, 2016, the Swept funds, and Capital Royalty's draw on the
Cardinal letter of credit valued at $7,153,000.00 in addition to the $59 million payment
Navidea made pursuant to the Agreement. Navidea argues this overpayment is a breach of
contract and if not deemed a breach of contract, then Navidea alternatively sought relief
based on conversion and unjust enrichment. Thus, Navidea sought an award of
$4,265,434.17 in actual damages, $8,530,868.34 in punitive damages, interest, and
attorney fees.
       {¶ 47} Capital Royalty argued in response that the trial court did not have
jurisdiction to address the issues because the final decision in Texas was non-appealable
and this court must also give the Texas judgment Full Faith and Credit. Alternatively,
Capital Royalty argued they did not breach the Agreement by collecting more than the $66
million cap because Navidea's calculation of the funds was incorrect. Finally, Capital
Royalty argued Navidea did not satisfy the elements for conversion or unjust enrichment.
       {¶ 48} On appeal, Capital Royalty argues we must reverse the trial court's judgment
for three reasons: (1) the trial court judgment violates the Full Faith and Credit Clause of
No. 19AP-825                                                                               22


the United States Constitution and constitutes an impermissible attack on the Texas
judgment, (2) the Agreement provided that the Texas court had exclusive jurisdiction to
determine the issues raised in Navidea's Ohio claims, and (3) the trial court erred in
determining that Capital Royalty breached the Agreement. Capital Royalty's first and
second assignments of error address the first two reasons set forth above. Capital Royalty's
third and fourth assignments of error address the third reason set forth above.
A. Capital Royalty's First and Second Assignments of Error
       {¶ 49} In its first and second assignments of error, Capital Royalty contends the trial
court erred by finding it breached the Agreement and rendering a judgment that violates
the Full Faith and Credit Clause of the United States Constitution and well-settled Ohio
common law because the trial court judgment constitutes an impermissible collateral
attack on the valid judgment of the Texas court and violated the forum selection clause that
the parties chose in the Agreement.
       {¶ 50} Navidea's claim for breach of contract was as follows:
              The [Capital Royalty] Parties have failed to abide by their
              obligations under [the Agreement] by not permitting Navidea
              to raise all affirmative defenses in the Texas Litigation to
              which it was entitled under [the Agreement], and by claiming
              to have been owed more than $66,000,000.00 as of the
              Parties' settlement agreement in order to increase the [Capital
              Royalty] Parties' ultimate recovery from Navidea.

(Amended Compl. at ¶ 203.)
       {¶ 51} It is important to keep the specific claim in mind as we consider Capital
Royalty's first and second assignments of error. We address the second assignment of error
regarding the forum selection clause first.
       {¶ 52} Capital Royalty asserts the Agreement provided that the Texas court had
exclusive jurisdiction to: (1) determine the amounts owed between the parties—including
consideration of set-off rights, (2) the parties rights under the Agreement, and (3) any other
disputes in connection with the Agreement. In support, Capital Royalty points to sections
2.1, 7.3, 7.6, and 1.5 of the Agreement. It also submits that New York law applies to
interpretation of the Agreement and the forum selection clauses.
       {¶ 53} Navidea argues the Agreement provided exclusive jurisdiction to the Texas
court only on the issue of the maximum obligation or the amount owed, but not on the issue
No. 19AP-825                                                                               23


of entitlement to an offset for the Swept funds, not on the issue of enforcement of the
Agreement, and not on claims that happened after the Texas court issued its judgment.
Navidea also points to sections 2.1 and 7.3, as well as sections 2.3, 4.1, 4.2, and 4.3 of the
Agreement. Navidea submits that New York law applies when interpreting the scope of the
Agreement and in determining whether the Agreement provides for exclusive jurisdiction
in the Texas court; however, Ohio law applies when interpreting enforceability of the
Agreement. Finally, Navidea argues, in the alternative, that even if it is determined the
Agreement provides for exclusive jurisdiction in the Texas court on the issues alleged in the
breach of contract claim, that such jurisdiction should not be enforced due to fraud on the
part of Capital Royalty.
       {¶ 54} The Ohio trial court determined that it retained jurisdiction to enforce the
Agreement. Specifically, it determined that the Texas court retained "all rights to determine
how much Navidea owed to [Capital Royalty] under the Loan Agreement and Ohio retained
all rights to enforce the Global Settlement Agreement, but to do so Ohio must apply New
York law to such enforcement." (Nov. 27, 2019 Decision at 8.) The court made its
determination based on statements the common pleas judge made during the negotiations
and on section 7.3 of the Agreement.
       {¶ 55} Section 4.3 of the Agreement states "[n]othing in the foregoing releases shall
preclude a Party or Parties from seeking to enforce the terms of this Agreement." Navidea
argues that because section 4.3 does not explicitly allocate jurisdiction to enforce the terms
of the Agreement, it is necessary to look at the Ohio trial judge's statement during
negotiations, and that the judge's statement establishes the Ohio court had jurisdiction to
enforce the Agreement and therefore to consider and rule in its favor on the breach of
contract claim. The Ohio trial judge stated the following during negotiations:
              In Ohio, anything on the record is enforceable as a contract. I
              can enforce it. We've reached an agreement. I can enforce this.
              Again, everything else is going to Texas. If you have problems
              with documents, which I hope that you won't, because I have
              been involved enough. We all agree? Okay.

(Feb. 22, 2017 Tr. at 18-19.)
       {¶ 56} Capital Royalty argues that section 7.6, the integration clause of the
Agreement, superseded the trial court's oral comments during negotiations. However, as
No. 19AP-825                                                                              24


Navidea points out, section 7.6 provides that the Agreement, and the exhibits attached
thereto, constitute the entire agreement of the parties. The negotiation proceedings,
containing the Ohio trial judge's oral statements quoted above, was attached to the
Agreement as Exhibit 2.1(b). Notwithstanding, Capital Royalty argues that the context of
the trial judge's statement was in response to a comment by Navidea's attorney who stated
the parties previously had trouble documenting things between them and questioned
whether the parties would be able to document the Agreement.
           {¶ 57} It is not necessary for us to determine whether the Ohio trial judge's
statement during negotiations granted the Ohio court exclusive jurisdiction to enforce the
Agreement. This is so because, even assuming, arguendo, that the Ohio court had such
jurisdiction, the Agreement specifically provided that the obligations Capital Royalty
allegedly failed to abide by be addressed exclusively by the Texas court. Furthermore, in
addition to the Agreement specifically providing for the Texas court's exclusive jurisdiction
relating to: (1) the raising of affirmative defenses, and (2) the claim for the amount owed,
the Texas court did, in fact, exercise its jurisdiction over these matters and rendered final
judgment regarding the same. For the reasons we further discuss below, we find the Ohio
trial court erred in exercising jurisdiction over the matters raised in the breach of contact
claim as it was specifically alleged by Navidea.
           {¶ 58} Section 7.3 of the Agreement provides, as follows:
                   Governing Law; Waiver of Jury Trial. [Governing law clause:]
                   Except for any disputes solely between Cardinal Health and
                   the [Navidea] (which are governed by a certain Side Letter
                   Agreement between Cardinal Health and the Company), this
                   Agreement and all matters arising hereunder or with respect
                   hereto shall be governed by and construed and enforced in
                   accordance with the internal laws of the State of New York,
                   without regard to the principles of conflicts of laws thereof.
                   [Forum selection law clause:] From and after the Effective
                   Date, each Party agrees that all legal proceedings concerning
                   the interpretation, enforcement and defense of the
                   transactions contemplated by this Agreement (and any and
                   all Exhibits6 hereto) shall be commenced exclusively in the
                   Texas Court (and appealed only to a court with jurisdiction
                   over the Texas Court's decisions) and each Party submits to
                   the exclusive jurisdiction of the Texas Court (or any appeals

6   We note that Exhibit 2.3 is the Cardinal Letter of Credit Form.
No. 19AP-825                                                                                               25


                 court with jurisdiction over the Texas Court's decisions) for
                 the adjudication of any dispute thereunder or in connection
                 therewith and hereby waives any claim that it is not personally
                 subject to the jurisdiction of any such court. [Jury trial waiver
                 clause:] Each Party hereby waives, to the fullest extent
                 permitted by applicable law, any and all right to trial by jury
                 in any proceeding arising out of or relating to this Agreement
                 or the transactions contemplated hereby.

(Emphasis added.)
        {¶ 59} Section 7.3 of the Agreement uses the word "exclusive" twice to indicate that
the Texas court7 is the exclusive forum and other forums are excluded. The forum selection
clause also expressly addresses the scope of the clause and includes "all legal proceedings
concerning the interpretation, enforcement and defense of the transactions contemplated
by this Agreement [and] the adjudication of any dispute thereunder or in connection
therewith." (Emphasis added.)
        {¶ 60} Section 7.3 contains language indicating the parties' intent to make the Texas
court's jurisdiction exclusive. The phrase "exclusive jurisdiction" is, without a doubt, a
phrase of exclusivity. The language the parties used does not merely authorize jurisdiction
in the 151st Judicial District Court of Harris County, Texas, rather, it mandates jurisdiction
in the Texas court and clearly provides that jurisdiction is appropriate in Texas to the
exclusion of all other jurisdictions. Furthermore, the scope of the clause covers the matters
raised in the breach of contract claim as it was specifically alleged by Navidea.
        {¶ 61} Section 2.1, when read in its entirety, also supports the finding that the
Agreement provided for exclusive jurisdiction in the Texas court over matters raised in the
breach of contract claim as it was specifically alleged by Navidea. Section 2.1 states:
                 The Texas Claims. The Company and the Lenders shall
                 continue to litigate, in the Texas Court as part of the Texas
                 Action, the Lenders' claims against the Company arising
                 under the Loan Documents and the Company's defenses and
                 affirmative defenses thereto, (the "Texas Claims"), provided,
                 however, that (a) the Company shall withdraw its
                 counterclaims against the Agent and the Lenders in the
                 Texas Action by filing, on the Closing Date, a Notice of
                 Nonsuite With Prejudice, substantially in the form of Exhibit

7 The clause uses "the Texas Court," which is designated in the Recitals section of the Agreement as "the 151st

Judicial District Court of Harris County, Texas" and refers to a specific venue for the claims. (See Agreement
at 1.)
No. 19AP-825                                                                              26


              2.1(a) hereto, with the Texas Court in the Texas Action and (b)
              the Company hereby agrees not to assert in the future such (or
              similar) counterclaims against the Agent and/or the Lenders
              and/or their affiliates in the Texas Action. For avoidance of
              doubt, the Texas Claims shall include all defenses and
              affirmative defenses, whether contractual or extra-
              contractual, (including, without limitation, rights of setoff and
              offset) to the causes of action pled by the Lenders in the Texas
              Action (collectively, "Defenses"), provided that the Defenses
              are permitted by New York law, in a manner consistent with
              the mediation transcript, dated February 22, 2017, Case No.
              16CV-5801, a copy of which is attached hereto as Exhibit
              2.1(b). The Texas Court shall adjudicate the Texas Claims to
              determine the final amount of the Obligations owed by the
              Company to the Lenders under the Loan Documents (the
              "Final Obligation Amount"), provided, that the Final
              Obligation Amount shall in no event be less than $47,000,000
              (the "Obligation Minimum") or more than $66,000,000
              (the "Obligation Maximum"), with each such amount net
              of any amounts received by the Lenders on or prior to receipt
              of the Deposit Amount, and (1) provided however, that the
              Company retains, among other rights, the right to assert that
              all offsets, payments and credits have not been allowed,
              including without limitation, the credit due for the U.S. Bank
              funds previously taken by Lenders and (2) provided further,
              that the Texas Court's decision shall be final and non-
              appealable and not subject to reconsideration and shall be
              binding on all of the Parties to this Agreement. In furtherance
              thereof, the Lenders and the Company shall notify the Texas
              Court of this Agreement.

(Emphasis sic.)
       {¶ 62} Section 2.1 states the parties "shall continue to litigate, in the Texas Court
[Capital Royalty's] claims against [Navidea] arising under the Loan Documents and
[Navidea's] defenses and affirmative defenses thereto." (Emphasis added.) It also states
"[f]or avoidance of doubt, the Texas Claims shall include all defenses and affirmative
defenses, whether contractual or extra-contractual, (including, without limitation, rights
of setoff and offset) to the causes of action pled by [Capital Royalty] in the Texas Action."
(Emphasis added.) Nevertheless, Navidea argues that section 2.1 does not provide for
exclusive jurisdiction in the Texas court and points to the clause at the end of section 2.1
which provides that "[Navidea] retains, among other rights, the right to assert that all
offsets, payments and credits have not been allowed, including without limitation, the
No. 19AP-825                                                                                                  27


credit due for the U.S. Bank funds previously taken by [Capital Royalty]." Navidea argues
that "[t]here is no language as to jurisdiction over that right, and that right is apart from
the right to assert offsets as part of the 'Texas Claims,' demonstrating a separate right. * * *
There is no explicit language reserving such a decision to the exclusive jurisdiction of the
Texas Court." (Mar. 13, 2020 Navidea Brief at 30-31.)
        {¶ 63} We are not persuaded by Navidea's argument. The clause at the end of
section 2.1 is prefaced by the language stating the parties "shall" continue to litigate in the
Texas court and that the Texas claims "shall" include Navidea's defenses and affirmative
defenses. We must read the statements in context with one another. We also consider
section 2.1 in context with section 7.3 which we discussed above, as well as section 1.5 which
requires all parties to file a notice of voluntary dismissal of the Ohio action with prejudice.
        {¶ 64} Navidea also looks to section 2.38 and argues that section does not state the
Texas court is solely empowered to determine the issues about which it now complains.
However, section 2.3 does reference the Texas court and, again, section 2.3 must be read in
context with the other relevant sections.




8 Section 2.3 of the Agreement states: "The Cardinal Health Letter of Credit. On the Closing Date, Cardinal
Health shall deliver to the Agent, on behalf of the Lenders, a Letter of Credit (the "Cardinal Health Letter
of Credit") issued by a financial institution substantially in the form attached hereto as Exhibit 2.3, in an
amount equal to $7,153,000. If the Texas Court determines that the Final Obligation Amount is more than
the Deposit Amount, then, if the Company fails to pay the full amount of the required payment to Lenders
within five (5) days of the Texas Court's determination, the Agent shall be entitled to draw on the Cardinal
Health Letter of Credit in an amount equal to the difference between the Deposit Amount and the Final
Obligation Amount plus the actual out-of-pocket costs incurred by each Lender in procuring the Lender
Letters of Credit, but less any partial payment made by the Company toward the required payment. Upon
delivery of such payment to the Agent, the Cardinal Health Letter of Credit shall terminate. If the Texas Court
has not finally adjudicated the Final Obligation Amount by the one-year anniversary of the Closing Date,
Cardinal Health shall extend the Cardinal Health Letter of Credit or procure a new letter of credit in
substantially the same form, until the Texas Court rules on the Final Adjudication. Any costs incurred in
extending the Cardinal Health Letter of Credit, or in procuring a letter of credit in substantially the same form,
shall be borne by Cardinal Health."
No. 19AP-825                                                                                                 28


        {¶ 65} In a last-ditch effort, Navidea points to sections 4.19 and 4.2,10 the mutual
release sections, and the exception therein for the "Texas Claims." Navidea again then
attempts to define the "Texas Claims" narrowly to exclude the matters raised by the breach
of contract claim as it was specifically alleged. Again, we are not persuaded by Navidea's
attempt to narrow the scope of sections 7.3 and 2.1.
        {¶ 66} Sections 7.3 and 2.1 of the Agreement were agreed to by the parties. Thus,
Navidea's opportunity to argue regarding the issue of the Swept funds was before the Texas
court during the trial to determine the amount Navidea owed between $59 and $66 million.
Further, when Navidea agreed to the Agreement terms that the Texas trial court would
determine the amount Navidea owed Capital Royalty between $59 and $66 million,
Navidea was aware that Capital Royalty had already acquired the Swept funds and planned
to keep them. Navidea specifically negotiated it would retain the right to argue to the Texas
court that it was entitled to a setoff from the Swept funds. The Texas trial court stated that
issue had been litigated and determined Navidea still owed another $7 million. Thus, the
Agreement and the Texas court addressed the same matters raised in the breach of contract
claim as it was specifically alleged by Navidea.
        {¶ 67} Finally, Navidea argues we should not enforce the forum selection clause
because there is evidence of fraud or overreaching in securing agreement to that clause. In


9 Section 4.1 of the Agreement states: "Effective as of the Closing Date, Navidea, Macrophange and Cardinal

Health, on behalf of themselves and any entity or person that could claim derivatively, each hereby irrevocably
and forever release and discharge, and covenant not to sue, the Agent, each of the Lenders, all of their
respective directors, officers, members, agents or representatives, and any of them, from or for any and all
claims, liability, damages, counterclaims, claims for equitable relief, actions, causes of action, and/or demands
(including, without limitation, attorneys' fees or costs) of every nature and description whatsoever, whether
matured, unmatured or contingent, liquidated or unliquidated, whether known, unknown or hereafter
discovered, arising in whole or in part prior to the Closing Date in connection with, arising out of or released
to the Loan Documents or any action taken or failed to be taken in connection therewith, except for the Texas
Claims solely as set forth in this Agreement."

10Section 4.2 of the Agreement states: "Effective as of the Closing Date, the Agent and each Lender, on behalf
of themselves and any entity or person that could claim derivatively, hereby irrevocably and forever release
and discharge, and covenant not to sue, the Company and Cardinal Health, all of their respective directors,
officers, members, agents or representatives, and any of them, from or for any and all claims, liability,
damages, counterclaims, claims for equitable relief, actions, causes of action, and/or demands (including,
without limitation, attorneys' fees or costs) of every nature and description whatsoever, whether matured,
unmatured, contingent, liquidated or unliquidated, whether known, unknown or hereafter discovered, arising
in whole or in part prior to the Closing Date in connection with, arising out of or related to the Loan Documents
or any action taken or failed to be taken in connection therewith, except that the Agent and each Lender shall
be entitled to pursue against the Company only the Texas Claims solely as set forth in this Agreement."
No. 19AP-825                                                                                29


support, it points to its fraudulent inducement claims. Navidea argues that "[Capital
Royalty] engaged in fraud which induced Navidea to agree to the forum selection clause."
(Mar. 31, 2020 Navidea Brief at 42.) However, Navidea's fraudulent inducement claims do
not allege fraudulent inducement to agree to the forum selection clause. There is no
mention in the fraud claims of sections 7.3 and 2.1. Rather, those claims allege that Capital
Royalty failed to disclose that it intended to argue before the Texas court that Navidea owed
more than $66 million and that it intended to seek to block Navidea from asserting
affirmative defenses before the Texas court. Furthermore, as will be discussed later, the
Ohio trial court dismissed the fraud claims on grounds of: (1) lack of jurisdiction,
(2) improper venue, (3) litigation immunity, and (4) failure to plead the fraud claims with
particularity and specificity. Upon dismissing the claims, the Ohio trial court further stated
that it did "not believe any of the 'fraud' variety claims are viable nor are they appropriate
in this forum." (Aug. 16, 2018 Decision at 4.) Navidea argues in its assignments of error
that the trial court erred in doing so. We are not persuaded by Navidea's arguments that
we should refuse to enforce the forum selection clause, and we will address the merits of
Navidea's fraudulent inducement claims when we address its assignments of error.
       {¶ 68} Accordingly, we sustain Capital Royalty's second assignment of error.
       {¶ 69} Turning now to the first assignment of error, Capital Royalty asserts the Ohio
trial court violated the Full Faith and Credit Clause of the United States Constitution.
       {¶ 70} The Full Faith and Credit Clause, Article IV, Section 1, United States
Constitution, provides that " 'Full Faith and Credit shall be given in each State to the public
Acts, Records, and Judicial Proceedings of every other State.' " See Wyatt v. Wyatt, 65
Ohio St.3d 268, 269 (1992) (pursuant to Full Faith and Credit Clause, Ohio courts must
recognize the validity of judgments rendered in sister states). The doctrine of Full Faith
and Credit requires that the state of Ohio give to "acts, records, and judicial proceedings"
of another state the same faith and credit "as they have by law or usage in the courts of such
State * * * from which they are taken." See 28 U.S.C. 1738. Thus, Ohio courts must give the
same "credit" to the Texas proceeding at issue in this case as that proceeding would carry
in the Texas courts. See Durfee v. Duke, 375 U.S. 106, 109 (1963).
       {¶ 71} Navidea claims that Full Faith and Credit does not extend to Capital Royalty's
draw on the full amount of the Cardinal Letter of Credit because that draw took place on
No. 19AP-825                                                                             30


April 9, 2018 after the Texas Court rendered its judgment on January 10, 2018. Therefore,
according to Navidea, the claim did not exist and could not have existed when the Texas
court rendered its judgment and claim preclusion does not apply. Navidea also argues issue
preclusion does not apply because, according to Navidea, the Texas court never determined
whether Navidea should be credited for the Swept funds.
       {¶ 72} Initially, the Ohio trial court denied Navidea's motion for enforcement of the
Agreement finding that "[a]ny dispute involving the letters of credit will be determined by
the Texas court." (Feb. 22, 2017 Tr. at 7.) However, subsequently, the Ohio trial court
found that it had jurisdiction to "determine whether the $66,000,000.00 final judgment
from the Texas court includes the disputed funds such as the Swept Funds and Cardinal
Draw, and if so, whether Navidea overpaid in excess of the $66,000,000.00, which would
be a material breach of the Global Settlement Agreement." (Nov. 27, 2019 Decision at 9.)
       {¶ 73} Ultimately, the Ohio court determined that: (1) the Texas court was
"incorrect" when it "believed, or speculated, that the Swept Funds (over $4,000,000.00)
were accounted for in the $59,000,000.00 payment," and (2) that Capital Royalty retaining
the Cardinal Draw funds put Capital Royalty's recovery in excess of the $66 million cap.
(Nov. 27, 2019 Decision at 13, 15.)
       {¶ 74} We reject Navidea's arguments that the Texas court never determined
whether Navidea should be credited for the Swept funds and that the issues related to the
Cardinal Draw did not exist when the Texas court rendered judgment. Notwithstanding,
its ultimate conclusion that Capital Royalty breached the contract, as noted above, the Ohio
trial court acknowledged the same. The Texas court judgments and post-judgment rulings
confirm the same.
       {¶ 75} The Texas court determined that Capital Royalty provided all offsets,
payments, and credits. Navidea filed a motion to correct the judgment immediately after
the Texas judgment and argued the trial court should correct the mathematical error in its
judgment to reduce the amount of money owed to Capital Royalty from $7 million to
approximately $2 million (reducing the Swept funds from the amount Navidea owed).
Navidea Biopharmaceuticals, Texas No. 14-18-00225-CV. When the Texas court did not
find in Navidea's favor, Navidea then filed an "Emergency Motion to Set Supersedeas Bond
and to Modify the Judgment," arguing the Texas trial court failed to expressly account for
No. 19AP-825                                                                             31


the Swept funds. The trial court held a hearing on the bond amount and Navidea
specifically argued that the Texas court had not accounted for the Swept funds, as follows:
              Judge, this is a 4.112 million-dollar issue involving the swept
              funds that were at issue during the trial. * * *

              As you know, there was a high-low in the settlement between
              59 and 66 million. 59 had already been paid, as well as 4.112
              in swept funds.

              The damages model that the Plaintiffs put forward in Exhibit
              126 gave credit for the 4.112 in swept funds. Your judgment
              states that it will be 59 million plus 7 million in damages.
              Which we believe takes into account the 4.112 in swept funds
              and that the remaining obligation is 2 million plus.

              But there is a 7 million-dollar letter of credit outstanding. The
              [Capital Royalty] have stated their intent to execute on the
              entire $7 million on the letter of credit despite the prior
              payment of $4.112 million. That is the reason that we filed the
              emergency motions. That is what we are trying to stop from
              happening. And that is what we need clarification on because
              there is a disagreement between the two sides as to that issue.

(Mar. 26, 2018 Emergency Bond Hearing Tr. at 5-6.) The Texas court addressed this
argument and stated, "the evidence sufficiently demonstrated that [Capital Royalty is]
entitled to an additional $7 million and that the swept funds were just as easily
contemplated in the 59 million." (Mar. 26, 2018 Emergency Bond Hearing Tr. at 12.)
Navidea Biopharmaceuticals, Texas No. 14-18-00225-CV.
       {¶ 76} Navidea also filed an appeal arguing the Texas trial court erred by awarding
the Swept funds as damages to Capital Royalty which resulted in a double recovery.
Navidea further contended it could file an appeal because it only waived its right to appeal
the trial court's determination of the final obligation amount and not the calculation of
damages that included a gross mistake or absurd result. The appellate court held the waiver
of appeal was not limited to the trial court's determination of the final obligation amount
but applied to the entirety of the adjudication of the Texas claims. As to the Texas claims,
the appellate court found Navidea agreed to:
              [N]onsuit its counterclaims but retained the right to assert "all
              defenses and affirmative defenses" to those claims, including
              "the credit due for the U.S. Bank Funds previously taken by
No. 19AP-825                                                                                32


                the Lenders[,]" [Capital Royalty] i.e., the swept funds that are
                the subject of this appeal. The Texas Court is then directed to
                "adjudicate the Texas claims" to "determine" the Final
                Obligation Amount "net of any amounts received by the
                Lenders on or prior to receipt of the [$59 million Navidea paid
                under the settlement agreement]" to reach its "decision."

(Emphasis sic.) Navidea Biopharmaceuticals, Texas No. 14-18-00225-CV, quoting the
Agreement. The Texas appellate court concluded the trial court's amended final judgment
was the decision that is final and non-appealable, Navidea waived its right to appeal the
trial court's judgment in the parties' Agreement, and Navidea failed to demonstrate that the
trial court committed a gross mistake because the record reflected the court's judgment
fully effectuated the parties' Agreement. The court dismissed the appeal. Id.
         {¶ 77} The Ohio trial court and this court must recognize and give credit to the Texas
courts and the judgments. We are required to give the Texas judgment "at least the res
judicata effect which the judgment would be accorded in [Texas]." Durfee at 109.
         {¶ 78} Accordingly, Capital Royalty's first assignment of error is sustained.
B. Capital Royalty's Third and Fourth Assignments of Error and Navidea's
Fourth Assignment of Error, in part, and Fifth Assignment of Error

         {¶ 79} Our ruling sustaining Capital Royalty's first and second assignments of error
renders moot Capital Royalty's third and fourth assignments of error, as well as Navidea's
fourth assignment of error, in part, as it relates to awarding punitive damages on Navidea's
breach of contract claim, and Navidea's fifth assignment of error.
         {¶ 80} Accordingly, we render moot Capital Royalty's third and fourth assignments
of error, as well as Navidea's fourth assignment of error, in part, and fifth assignment of
error in its entirety.
C. Navidea's Fourth Assignment of Error, in part
         {¶ 81} In Navidea's fourth assignment of error, it contends, in part, that the trial
court erred in granting Capital Royalty's motion for summary judgment as to Navidea's
conversion claim. The trial court found it retained jurisdiction over Navidea's conversion
claim but denied the claim because it granted Navidea's breach of contract claim. Given
that we found the forum selection clause was enforceable as to the matters raised in
Navidea's breach of contract claim, we will review the court's denial of Navidea's conversion
claim.
No. 19AP-825                                                                               33


       {¶ 82} Capital Royalty argues that New York law applies to Navidea's tort claims.
Navidea generally argues that Ohio law applies to tort claims, but also addresses New York
law regarding conversion. Regardless of which state law is applied, Navidea's conversion
claim fails.
       {¶ 83} Under Ohio law, Navidea cannot prevail on its conversion claim. In RAE
Assocs., Inc. v. Nexus Communications, Inc., 10th Dist. No. 14AP-482, 2015-Ohio-2166,
¶ 30, this court defined the tort of conversion as "the wrongful exercise of dominion over
property to the exclusion of the rights of the owner or withholding property from the
owner's possession under a claim inconsistent with the owner's rights." RAE, citing Joyce
v. Gen. Motors Corp., 49 Ohio St.3d 93 (1990). The elements of conversion include: (1) the
plaintiff had ownership or right of possession of the property at the time of conversion,
(2) the defendant's conversion by a wrongful act or disposition of plaintiff's property or
property rights, and (3) damages resulted therefrom. Id., citing Dice v. White Family Cos.,
Inc., 173 Ohio App.3d 472, 2007-Ohio-5755, ¶ 17 (2d Dist.).
       {¶ 84} In Ohio, courts have historically viewed actions for breach of contract and
conversion as alternate causes of action. See Boston v. Sealmaster Industries, 6th Dist. No.
E-03-040, 2004-Ohio-4278, ¶ 36, citing Richardson v. Shaw, 209 U.S. 365, 382-83 (1908).
An action for damages may be held in either one or the other. Id., citing Erie R.R. Co. v.
Steinberg, 94 Ohio St. 189 (1916), paragraph one of the syllabus.
       {¶ 85} Under New York law, a conversion consists of someone, intentionally and
without authority, exercising control over the personal property of another. Colavito v.
New York Organ Donor Network, Inc., 8 N.Y.3d 43, 49-50 (2006). New York law states
"the existence of a valid and enforceable written contract governing a particular subject
matter ordinarily precludes recovery in quasi-contract for events arising out of the same
subject matter." Clark-Fitzpatrick, Inc. v. Long Island R.R. Co., 70 N.Y.2d 382, 388 (1987).
It is also settled under New York law that a tort claim will not arise "where the plaintiff is
essentially seeking enforcement of the bargain." Somer v. Fed. Signal Corp., 79 N.Y.2d
540, 552 (1992); In re Chateaugay Corp., 10 F.3d 944, 958 (2d Cir.1993). For a conversion
claim to succeed in the context of a dispute regarding a contract, "a plaintiff must allege
acts that constitute unlawful or wrongful behavior separate from a violation of contractual
rights." Elma RT v. Landesmann Internatl. Marketing Corp., S.D.N.Y. No. 98 Civ.
No. 19AP-825                                                                               34


3662(LMM) (Mar. 22, 2000), citing Fraser v. Doubleday & Co., 587 F.Supp. 1284, 1288
(S.D.N.Y.1984).
       {¶ 86} Navidea does not assert damages outside of what it alleged in its breach of
contract claim and is seeking to enforce the bargain. In paragraph 208 of the Amended
Complaint regarding the breach of contract claim, Navidea alleged: "[s]pecifically, the
[Capital Royalty] Parties have recovered at least $7,153,000.00 from Cardinal's line of
credit, which, when coupled with the money the [Capital Royalty] Parties have already
recovered from Navidea, totals $70,265,434.17 or more." (Emphasis sic.) In paragraph
221 of the Amended Complaint regarding the conversion claim, Navidea alleged:
              The actions of the [Capital Royalty] Parties, in taking the full
              $7,153,000.00 of the Cardinal line of credit, for a total
              recovery of $70,265,434.17 or more, despite this being
              clearly prohibited by the agreement between the Parties, and
              despite being repeatedly told that they were not entitled to it,
              evidences hatred, ill will or a spirit of revenge, or a conscious
              disregard for the rights and safety of other persons that has a
              great probability of causing substantial harm.

(Emphasis sic.) Navidea is specifically seeking the return of damages that exceed the
contractual $66,000,000 limit.
       {¶ 87} It is true, as Navidea argues, that New York law states that a party may be
liable in tort when "it has engaged in tortious conduct separate and apart from its failure to
fulfill its contractual obligations." New York Univ. v. Continental Ins. Co., 87 N.Y.2d 308,
316 (1995). But, our resolution of Capital Royalty's first and second assignments of error
and deference to the Texas court's judgment reveal Capital Royalty did not fail to fulfill its
contractual obligations. Navidea has not persuaded us that any of Capital Royalty's
obligations, allegedly resulting in conversion, are separate and apart from its contractual
obligations. Nor has it persuaded us that it had a possessory interest in the portion of the
letter of credit not needed to satisfy Navidea's $66 million obligation. Navidea bases its
possessory interest on what it deems to be "the [Texas court's] erroneous assumption that
the Swept Funds were included within the $59,000,000 settlement payment." (Feb. 21,
2020 Navidea's Brief at Y23.) The Texas court ruled Capital Royalty was entitled to $66
million with $7 million of that in new money. When Navidea did not pay within the
specified five days, Capital Royalty submitted the draw on the Cardinal letter of credit. Such
No. 19AP-825                                                                                  35


action was not a "wrongful exercise of dominion over property." RAE Assocs., Inc. at ¶ 30.
We have already determined the Texas court had exclusive jurisdiction to determine
matters relating to the Swept funds and the letter of credit. Thus, Navidea cannot prove the
elements of conversion.
       {¶ 88} Accordingly, Navidea's fourth assignment of error is overruled in part.
D. Navidea's First Assignment of Error
       {¶ 89} In Navidea's first assignment of error, it argues the trial court erred in
granting Capital Royalty's motion to dismiss regarding its tort claims on the basis it lacked
jurisdiction and/or was the improper venue for those claims.
       {¶ 90} To begin, we address the scope of our analysis of the tort claims. Navidea
filed two separate fraudulent inducement and misrepresentation claims, one as to Capital
Royalty's maximum recovery and one as to Navidea's affirmative defenses. However,
Navidea asserts, in footnote 2 of its February 21, 2020 brief, that it is not appealing the trial
court's ruling as to Navidea's claim for fraudulent inducement and misrepresentation as to
the affirmative defenses which Navidea could argue before the Texas court. Furthermore,
Navidea asserted it was not seeking damages other than amounts awarded beyond the $66
million limit.
       {¶ 91} During oral argument, counsel stated he believed that most of the tort claims
had not been appealed, and that the footnote in their brief indicated such. He specifically
mentioned that the release of confidential information and professional negligence claims
had not been appealed. However, he stated he was not withdrawing any claims other than
as specified in their "paperwork." He believes the better claims are fraud and conversion
and all the remaining claims arose out of the context of the Agreement.
       {¶ 92} Further, in their cross-appellant merit brief and reply brief, Navidea only sets
forth arguments regarding its fraud and conversion claims. Therefore, it is unclear whether
Navidea is appealing the trial court's dismissal of its civil conspiracy, tortious disclosure of
confidential information, professional negligence and breach of confidence claims.
Nevertheless, App.R. 12(A)(2) provides that an appellate court "may disregard an
assignment of error presented for review if the party raising it fails to identify in the record
the error on which the assignment of error is based or fails to argue the assignment
separately in the brief, as required under App.R. 16(A)." Additionally, App.R. 16(A)(7)
No. 19AP-825                                                                                 36


requires that an appellant's brief include "[a]n argument containing the contentions of the
appellant with respect to each assignment of error presented for review and the reasons in
support of the contentions, with citations to the authorities, statutes, and parts of the record
on which appellant relies." "In an appeal to this court, '[t]he burden of affirmatively
demonstrating error on appeal rests with the party asserting error.' " Morgan v. Ohio State
Univ. College of Dentistry, 10th Dist. No. 13AP-287, 2014-Ohio-1846, ¶ 64, quoting
Lundeen v. State Med. Bd. of Ohio, 10th Dist. No. 12AP-629, 2013-Ohio-112, ¶ 16.
       {¶ 93} Thus, we will not address Navidea's claims as to the trial court's dismissal of
its civil conspiracy, tortious disclosure of confidential information, professional negligence
and breach of confidence claims. Since we have already addressed Navidea's conversion
claim, we shall only address its fraudulent inducement and misrepresentation as to Capital
Royalty's maximum recovery.
       {¶ 94} The trial court granted Capital Royalty's motion to dismiss regarding
Navidea's civil conspiracy, professional negligence, tortious disclosure of financial
information, fraudulent inducement and misrepresentation, and breach of confidence
claims finding, simply, without analysis, that:
              [The aforementioned claims] are all barred by all of the
              following:

              1. This Court lacks jurisdiction over the claims having
                 retained jurisdiction only over the settlement agreement;

              2. Improper venue;

              3. Litigation immunity;

              4. Failure to plead the fraud claims with particularity and
                 specificity.

(Aug. 16, 2018 Decision at 3-4.) The Ohio court further stated that it "does not believe any
of the 'fraud' variety claims are viable nor are they appropriate in this forum." (Aug. 16,
2018 Decision at 4.)
       {¶ 95} We begin our analysis with Navidea's first assignment of error and the issues
of jurisdiction and venue. Again, we look to section 7.3 and the forum selection clause of
the Agreement. In particular, we focus on the phrase "in connection therewith":
No. 19AP-825                                                                                 37


              From and after the Effective Date, each Party agrees that all
              legal proceedings concerning the interpretation, enforcement
              and defense of the transactions contemplated by this
              Agreement (and any and all Exhibits hereto) shall be
              commenced exclusively in the Texas Court (and appealed only
              to a court with jurisdiction over the Texas Court's decisions)
              and each Party submits to the exclusive jurisdiction of the
              Texas Court (or any appeals court with jurisdiction over the
              Texas Court's decisions) for the adjudication of any dispute
              thereunder or in connection therewith and hereby waives any
              claim that it is not personally subject to the jurisdiction of any
              such court.

(Emphasis added.)
       {¶ 96} Navidea's fraud and misrepresentation claims, as well as the civil conspiracy
claim, are "in connection with" the Agreement and the transactions contemplated by the
Agreement disputed and adjudicated by the Texas court. The claims make reference to the
Agreement and allege fraud, misrepresentation and conspiring to do the same during the
course of negotiating the Agreement. Therefore, the Texas court had exclusive jurisdiction
over the fraud, misrepresentation and civil conspiracy claims.
       {¶ 97} Navidea argues the forum selection clause is not broad enough to cover its
tort claims. It further argues that even if the terms of the forum selection clause apply, it
should not be enforced because, according to Navidea, the clause was secured by fraud and
it would be unfair or unreasonable to enforce. These are the same arguments we addressed
and rejected in our analysis of Capital Royalty's second assignment of error.
       {¶ 98} Navidea concedes the interpretation of the forum selection clause is governed
by New York law. Navidea argues that "[u]nder New York law, the dispositive issue in
determining the scope of a forum selection clause is the language of the clause. Bernstein
v. Wysoki, 77 A.D.3d 241, 250, 907 N.Y.S.2d 49 (2010). Forum selection clauses can apply
to torts if the clause applies to 'any dispute that may arise out of this agreement or otherwise
between the parties…' or, less broadly, to 'any dispute arising under or in connection with…'
a contract if the tort is sufficiently related. Id." (Feb. 21, 2020 Navidea's Brief at X95.) We
agree, and find that Navidea's fraud, misrepresentation and conspiracy claims are in
connection with and sufficiently related to the Agreement and the transactions
contemplated by the Agreement disputed and adjudicated by the Texas court.
No. 19AP-825                                                                               38


       {¶ 99} For the precedent set forth by Navidea summarized above, Navidea relied on
Bernstein v. Wysoki, 77 A.D.3d 241 (2010). Bernstein involved enforcement of a forum
selection clause by non-signatory parties, which is not the case here. Nevertheless,
Bernstein points us to Tourtellot v. Harza Architects, Engineers & Constr. Mgrs., 55
A.D.3d 1096 (2008), which is more relevant.
       {¶ 100} In Tourtellot, the New York appellate court stated "[f]irst, under its broad
and unequivocal terms, the applicability of the subject forum selection clause does not turn
on the type or nature of the dispute between them; rather, it applies to 'any dispute arising
under or in connection with' their agreement." (Emphasis added.) Id., citing see, e.g., Roby
v. Corp. of Lloyd's, 996 F.2d 1353, 1361 (1993), cert denied, 510 U.S. 945; WMW Mach.,
Inc. v. Werkzeugmaschinenhandel GmbH IM Aufbau, 960 F.Supp. 734, 747 (1997); Triple
Z Postal Servs., Inc. v United Parcel Serv., Inc., 13 Misc.3d 1241(A) (2006). Tourtellot
involved a purchasing agreement between a supplier (Seller) and a wholesale purchaser
(Purchaser) which contained a warranty clause, indemnification clause as well as a forum
selection clause. The forum selection clause stated: "JURISDICTION: Venue over any
dispute arising under or in connection with this Purchase Order shall reside exclusively in
the state and federal courts located in the Counties of Boone and Cook, in the state of
Illinois, and Purchaser and Seller consent to the personal jurisdiction of such courts."
(Emphasis underline omitted.) (Emphasis italics added.) Tourtellot at 1097. After being
struck in the head by one Seller's falling light fixtures, a retail customer of the Purchaser
filed suit against the Purchaser alleging negligence, strict products liability, and breach of
warranty. The Seller refused to defend and indemnify the Purchaser, and therefore the
Purchaser commenced a third-party action against the Seller seeking contribution and/or
common-law as well as contractual indemnification based on allegations of negligence and
breach of contract. The Seller asserted an affirmative defense based on the forum selection
clause and won dismissal of the third-party complaint based on this defense. The Purchaser
argued that the forum selection clause was never intended to apply to third-party claims in
personal injury and products liability actions such as the plaintiff's action. The New York
Court of Appeals disagreed. The court held that "[s]ince the essence of [the Purchaser's]
third-party complaint is to seek enforcement of its contractual right to indemnification
under the agreement * * *, the complaint does indeed concern a dispute arising under or in
No. 19AP-825                                                                               39


connection with that agreement such that the forum selection clause is applicable and, once
invoked by [the Seller], should be enforced." Id. at 1098.
        {¶ 101} Such is the case here, the essence of Navidea's fraud, misrepresentation and
conspiracy claims are to seek enforcement of its contractual right to the obligation
maximum outlined in section 2.1 of the Agreement. The tort claims do indeed concern a
dispute arising under or in connection with the Agreement or the transactions
contemplated by the Agreement disputed and adjudicated by the Texas court. The forum
selection clause applies to these claims. Furthermore, for the same reasons we outlined
previously in our analysis of Capital Royalty's second assignment of error, the clause applies
and should be enforced.
        {¶ 102} Accordingly, we overrule Navidea's first assignment of error.
E. Navidea's Second and Third Assignments of Error
        {¶ 103} In its second assignment of error, Navidea argues the trial court erred in
granting Capital Royalty's motion to dismiss regarding its tort claims on the basis of
litigation immunity. In its third assignment of error, Navidea argues the trial court erred
in granting Capital Royalty's motion to dismiss as to Navidea's tort claims on the basis of
failure to plead the fraud claims with particularity and specificity.
        {¶ 104} Our resolution of Navidea's first assignment of error makes it unnecessary
for us to consider Navidea's second and third assignments of error.
        {¶ 105} Accordingly, Navidea's second and third assignments of error are rendered
moot.
IV. Conclusion
        {¶ 106} For the foregoing reasons, we sustain Capital Royalty's first and second
assignments of error, which renders moot Capital Royalty's third and fourth assignments
of error as well as Navidea's fourth, in part, and fifth assignments of error on cross-appeal.
We overrule Navidea's first and fourth, in part, assignments of error on cross-appeal, which
renders moot Navidea's second and third assignments of error on cross-appeal. The
August 16, 2018 judgment of the Franklin County Court of Common Pleas is affirmed in
part and reversed in part. The November 27, 2019 decision and judgment of the Franklin
County Court of Common Pleas is affirmed in part and reversed in part. This cause is
No. 19AP-825                                                                     40


remanded to that court with instructions to proceed in accordance with law and this
decision.
                                       Judgments affirmed in part; reversed in part;
                                            and cause remanded with instructions.

                         BROWN and SADLER, JJ., concur.